UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1824


WALTER LEE WHITAKER,

                Plaintiff - Appellant,

          v.

NASH-ROCKY MOUNT BOARD OF EDUCATION, d/b/a Nash-Rocky Mount
Public Schools; RICHARD A. MCMAHON, Superintendent; CARINA
BRYANT, Southern Nash Middle School Principal,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cv-00246-BO)


Submitted:   October 28, 2013             Decided:   November 13, 2013


Before DAVIS, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Lee Whitaker, Appellant Pro Se.  Dan M. Hartzog, Jr.,
Donna Rhea Rascoe, CRANFILL, SUMNER & HARTZOG, LLP, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Walter Lee Whitaker appeals the district court’s order

granting summary judgment to Defendants on his claims of racial

discrimination under Title VII of the Civil Rights Act of 1964,

42 U.S.C.A. § 2000e to 2000e-17 (West 2003 & Supp. 2013) (“Title

VII”). *   We affirm.

            Summary    judgment       is   appropriate   where    “there   is   no

genuine    dispute    as   to   any    material   fact   and     the   movant   is

entitled to judgment as a matter of law.”                   Fed. R. Civ. P.

56(a).     “At the summary judgment stage, facts must be viewed in

the light most favorable to the nonmoving party only if there is

a genuine dispute as to those facts.”             Scott v. Harris, 550 U.S.
372, 380 (2007) (internal quotation marks omitted).                    A district

court should grant summary judgment unless a reasonable jury

could return a verdict for the nonmoving party on the evidence

presented.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986).     “Conclusory or speculative allegations do not suffice,


     *
        To the extent Whitaker summarily contends that the
district court erred in concluding that Title VII does not apply
to claims of disability discrimination, we reject Whitaker’s
contention.   Moreover, it is clear that Whitaker never alleged
or produced evidence that he suffers from a qualifying
disability.   See Rohan v. Networks Presentations LLC, 375 F.3d
266, 272-73 & n.9 (4th Cir. 2004) (holding that claim of
discriminatory discharge under Americans with Disabilities Act
requires showing of disability that substantially limits major
life activity or of being regarded as having such disability).



                                           2
nor    does   a     mere       scintilla      of    evidence       in   support    of    [the

nonmoving party’s] case.”                  Thompson v. Potomac Elec. Power Co.,

312 F.3d 645,       649    (4th   Cir.     2002)   (internal        quotation      marks

omitted).      We review de novo a district court’s order granting

summary judgment.              Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir.

2011).

              Title VII makes it “an unlawful employment practice

for an employer . . . to discriminate against any individual

with     respect         to     his    compensation,          terms,     conditions,      or

privileges of employment, because of such individual’s race.”

42    U.S.C.A.      § 2000e-2(a)(1).                Because    Whitaker      produced     no

direct evidence that discrimination motivated the nonrenewal of

his contract to serve as a probationary teacher, his claim must

be considered under the burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973).

Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277,

284-85 (4th Cir. 2004) (en banc).

              Under      the     McDonnell      Douglas      framework,      Whitaker     was

required      to    establish          a   prima     facie     case     comprising      four

elements:          (1)    membership       in   a    protected      class;   (2)   adverse

employment        action;       (3)    performance       at    a    level    meeting     his

employer’s legitimate expectations at the time of the adverse

employment action; and (4) circumstances that give rise to an

inference of discrimination.                    Gerner v. Cnty. of Chesterfield,

                                                3
674 F.3d 264, 266 (4th Cir. 2012); King v. Rumsfeld, 328 F.3d
145, 149 (4th Cir. 2003).              Once these elements are established,

“the burden shifts to the employer to articulate a legitimate,

nondiscriminatory        reason    for    the    adverse    employment        action.”

Hill, 354 F.3d at 285.            If the employer provides evidence of a

nondiscriminatory        reason    for    its    action,    the       presumption    of

discrimination      is   rebutted,       and    the   employee,       who    bears   the

ultimate burden of persuasion, must show by a preponderance of

evidence     that    the     proffered          reason    was     a     pretext      for

discrimination.      Reeves v. Sanderson Plumbing Prods., Inc., 530
U.S. 133, 143, 146-49 (2000).

             Having carefully reviewed the record, we agree with

the district court that the evidence failed to indicate that

Whitaker was meeting his employer’s performance expectations or

that   the   decision      not    to     renew    his    contract      was    racially

motivated.     Whitaker’s conclusory and unsupported assertions to

the contrary were not sufficient to survive summary judgment.

King, 328 F.3d at 149-50.                Thus, Whitaker is not entitled to

relief on his claim that the nonrenewal of his contract was

based on race.

             To the extent Whitaker also claims that he was subject

to a racially hostile work environment, he failed to produce

evidence sufficient to carry such a claim past summary judgment.

See EEOC v. Cent. Wholesalers, Inc., 573 F.3d 167, 175 (4th Cir.

                                           4
2009)    (discussing     prima    facie       case).         Finally,      we    reject

Whitaker’s      suggestion     that   Title    VII     permits      him    to   proceed

against Defendants Richard McMahon and Carina Bryant in their

individual capacities.          Lissau v. S. Food Serv., Inc., 159 F.3d
177, 180-81 (4th Cir. 1998).                If Whitaker intended to raise

claims under 42 U.S.C. §§ 1981, 1983 (2006), such claims fail

for the same reasons as Whitaker’s Title VII claims.                        Love-Lane

v. Martin, 355 F.3d 766, 786 (4th Cir. 2004).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in    the    materials

before   this    court   and    argument      would    not   aid    the    decisional

process.

                                                                                AFFIRMED




                                        5